Citation Nr: 0315939	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hallux valgus and pes planus valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from February 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a request to reopen a 
previously denied claim for bilateral hallux valgus and pes 
planus valgus.  In November 1999, the RO reopened the service 
connection claim and denied it on the merits.  The RO's 
decision to reopen however is not binding on the Board.  The 
Board must make an independent determination of whether the 
new and material evidence requirement has been met, 
regardless of whether the RO adjudicated the claim on the 
merits.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996).  

This case was previously before the Board in February 2001 
when it was remanded for additional development.  The 
requested development has been completed.  Unfortunately 
because of evidence recently received at the Board, this case 
must be remanded again to the RO.  This will be discussed in 
the REMAND section below, following the Board's determination 
on the issue of new and material evidence.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's claim to reopen. 

2.  In a rating decision dated in July 1977, the RO denied 
service connection for a condition of the feet, including 
bilateral hallux valgus and pes planus valgus.  That decision 
was not timely appealed.  

3.  The evidence received subsequent to the RO's July 1977 
decision bears directly and substantially upon the specific 
matter under consideration; is neither cumulative nor 
redundant; and/or is by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1977 rating decision that denied the claim for a 
bilateral foot condition to include bilateral hallux valgus 
and pes planus valgus is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1976)

2.  New and material evidence has been received since the 
July 1977 final rating decision and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A November 1976 Medical Board noted the veteran's complaint 
of severely painful bunions on both feet aggravated by a flat 
foot condition.  The Medical Board found that the veteran was 
medically unfit for duty.  His diagnosis was hallux valgus, 
with limitation of dorsiflexion and plantar flexion 
bilaterally apparently resultant from a congenital pes 
planovalgus.  It was recommended that he be separated from 
service.  The Medical Board further found this condition had 
existed prior to service.  Service connection for a condition 
of the feet was denied by the RO in a July 1977 rating 
decision which noted that there was no evidence that the 
veteran's preexisting condition was aggravated by military 
service.  The veteran was notified of the decision in a 
letter dated in August 1977 which was sent to the veteran's 
address of record on file at the time.

In July 1994, the veteran filed another claim for service 
connection for his feet.  In an August 1994 letter, the RO 
wrote that he had been notified in an August 1977 letter that 
his claim had been denied because these disabilities were not 
incurred in or permanently aggravated by military service.  
In September 1994, the veteran sent a letter to the RO 
stating that he did not agree with the earlier decision and 
would like to appeal.  In October 1994, the RO issued a 
supplemental statement of the case on the timeliness of the 
appeal finding that the notice of disagreement with the prior 
denial of service connection was not timely filed, and the 
decision was final.  The RO notified the veteran in a letter 
accompanying the SOC that he would need to complete his 
appeal on the issue of timeliness by filing a substantive 
appeal.  The letter was sent to the veteran's address of 
record on file at the time.  A VA Form 9, Appeal to Board of 
Veterans' Appeals was enclosed with instructions.  No further 
correspondence was received form the veteran until January 
1997 when he requested a copy of his records.  In March 1998, 
the veteran wrote that following:  "In the past I filed a 
claim for service connection for a foot condition.  I never 
heard a response from the [VA] notifying me of their 
decision."

In May 1998, the veteran submitted a May 1998 statement from 
a VA podiatrist noting that the veteran had been seen for 
treatment of his hallux pain and pes planes pain bilaterally, 
and stating that this condition could have been aggravated by 
the training he received during military service.  The 
veteran asked that VA please accept this as new and material 
evidence to reopen his claim for service connection for 
aggravation of his preexisting foot problem.  He added that 
he failed to follow the required procedures in appealing the 
1977 decision, otherwise this would have been done over 
twenty years ago.

Additional evidence was submitted by the veteran, and a VA 
examination conducted in October 2002.  The examiner reviewed 
the medical records, examined the veteran and stated the 
following opinion:

I do NOT think that it is at least as 
likely as not that there is an additional 
element of disability associated with 
[the veteran's] feet that developed over 
the course, or as a result, of his 
service experience.  There is no evidence 
in the service medical records that he 
developed other physical abnormality or 
symptom than feet pain.  I think he would 
have developed the same symptoms in his 
feet whether he went to the military 
service or not.

VCAA

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  VA must also inform the veteran which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).  The veteran 
was notified of the provisions of the VCAA in May 2001 and 
November 2002 letters.  He has also been notified of the 
evidence needed to establish service connection in the 
February 1999 rating decision on appeal, the November 1999 
statement of the case and the November 2002 supplemental 
statement of the case.  In this case, the veteran is not 
prejudiced by any failure of VA to provide complete notice as 
required by VCAA or to develop the evidence, at least with 
regard to reopening the claim, as this decision results in a 
grant of the veteran's claim to reopen.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the preservice 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury preexisted 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to inservice treatment to the point that it 
was no more disabling than it was at entrance into service, 
the disorder is not presumed to have been aggravated by 
service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  20.302, 20.1103 (2002). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103. If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, in May 1998, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In any event, the Board's 
decision is the same under the old or the new regulation.  
All citations in this decision refer to the "old" version 
of 38 C.F.R. § 3.156.

Analysis

The Board notes that the July 1977 rating decision is the 
last final decision on the issue of service connection for 
bilateral hallux valgus and pes planus valgus.  Although the 
veteran was notified of this decision in August 1977, he did 
not file a timely notice of disagreement, as was pointed out 
by the RO when he attempted a notice of disagreement in 
September 1994.  Although he also later stated that he did 
not receive a response from VA notifying him of the decision 
to deny service-connected for a foot condition, a review of 
the claims file clearly shows that notice of the decision was 
sent to the veteran at his current address at the time.  
Subsequently he admitted that he had failed to follow the 
correct procedures in appealing the 1977 decision.  The 
evidence supports that the veteran was properly notified of 
the decision and failed to file a timely notice of 
disagreement (NOD).  Further, the RO's determination of the 
timeliness of the NOD was itself subject to appeal, and a 
statement of the case was issued on this matter.  However, 
the veteran failed to perfect his appeal by the timely filing 
of a substantive appeal.  As such, the Board concludes that 
the July 1977 rating decision was not timely appealed, and 
became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1976).

The basis of the RO's July 1977decision was that the 
veteran's preexisting bilateral foot condition, including 
bilateral hallux valgus and pes planus valgus, was not 
aggravated by service.  Both the May 1998 VA medical 
statement and the October 2002 VA medical opinion address 
this issue directly.  This evidence, which was not considered 
by the RO in the July 1977 rating decision is both new and 
material to the question of whether the veteran's bilateral 
hallux valgus and pes planus valgus was aggravated during 
service.  As such, the additional evidence contributes "to a 
more complete picture of the circumstances surrounding the 
existence of a current disability."  See Hodge, 155 F.3d 
1356 (1998).  The Board concludes that the additional 
evidence submitted in support of the veteran's claim is new 
and material and warrants reopening of the claim for service 
connection for bilateral hallux valgus and pes planus valgus. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hallux valgus 
and pes planus valgus is reopened.


REMAND

Although the veteran's claim is reopened, before preceding 
to the merits, VA must ensure that the duty to assist has 
been met by making reasonable attempts to obtain all records 
which might be relevant to the veteran's claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  While this case was at the 
Board, a disability determination of the Social Security 
Administration (SSA) was received and added to the claims 
file.  Although the veteran did not receive an award of 
disability from SSA, the determination references the 
veteran's foot condition.  The records relied on in making 
this determination have not been obtained.  To comply with 
any duty to assist, these should be obtained and added to 
the claims file.  Thereafter, the RO should readjudicate the 
claim and prepare another Supplemental Statement of the Case 
(SSOC) if the adjudication results in less than a full grant 
of the benefits sought on appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the SSA and 
obtain the medical records relied on in 
making the November 2002 disability 
determination.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.

3.  The RO should readjudicate the claim 
for service connection for bilateral 
hallux valgus and pes planus valgus, 
considering all the evidence added to the 
claims file since the November 2002 
Supplemental Statement of the Case.  If 
this results in less than a full grant of 
the benefits sought on appeal, the RO 
should prepare another Supplemental 
Statement of the Case.  Thereafter, this 
case should be forwarded to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


